PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/369,978
Filing Date: 29 Mar 2019
Appellant(s): Imagination Technologies Limited



__________________
Vincent M. DeLuca

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 February 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3, 4, 8, 9, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (U.S. Publication 2015/0130818) in view of Buchner (U.S. Publication 2009/0295819) and Jiang (U.S. Publication 2014/0050417). 

As to claim 1, Peng discloses a texture filtering unit implemented in hardware logic, the texture filtering unit comprising: 
a plurality of inputs arranged to receive at least two texture values each clock cycle and a plurality of filter coefficients, the plurality of filter coefficients comprising coefficients relating to a plurality of different texture filtering methods (fig. 3; fig. 6b; p. 4, section 0045; p. 6, section 0054; p. 7, section 0060; coefficients from a horizontal filter and a vertical filter, which read on different filtering methods, are received, as well as 4 texture data values; addresses can be generated for the fetch of values in a single clock cycle or multiples);  
a coefficient merging logic block arranged to generate a single composite filter coefficient for each input texture value from the plurality of filter coefficients wherein the single composite filter coefficient is calculated independent of the input texture value (fig. 6b; elements 621, 622, 623; p. 6-7, section 0059; the multiplier and inputs comprise a block that is used to generate a value for each of 4 input texture values; the filter coefficients are calculated based on the fractional address of the input texture, not the texture value itself); 
one multiplier for each input texture value, wherein each multiplier is arranged to multiply the significand of one of the input texture values by its corresponding single composite filter coefficient (fig. 6b, see multiplier under element 623; p. 1, section 0002; the one multiplier operates on each input texture value to multiply the value, which would inherently include a significand since it begins in floating-point representation, by the composited coefficient); and
an addition unit arranged to add together outputs from each of the multipliers (fig. 6b; the accumulator works to add outputs from the multiplier).  
	Peng does not disclose, but Buchner does disclose:
format conversion logic arranged to convert the input texture values from floating-point format to a fixed-point significand and an exponent (fig. 3; fig. 5, element 506);  
hardware logic arranged to convert an output from the addition unit from fixed-point format to floating-point format (fig. 4; fig. 5, element 514; the output of the accumulating model, which performs addition, is converted);  
and an output arranged to output the converted output from the addition unit (fig. 4, elements 430 and 440; p. 3, section 0034; after accumulation/adding, the output of the re-normalizer is the converted floating point values). The motivation for this is that using fixed point rather than floating point for the texture arithmetic operations avoids increased costs and area on a chip associated with floating point ALUs (p. 1, section 0012). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Peng to convert to fixed point for texture operations in order to avoid increased costs and area on a chip associated with floating point ALUs as taught by Buchner.
Peng does not explicitly disclose, but Jiang does disclose wherein the different texture filtering methods comprise different filtering functions (fig. 4; fig. 6; p. 2, sections 0028-0029; p. 4, section 0037; p. 4, sections 0045-0046; coefficients for a non-structural filtering function and a structural filtering function operating on textures are combined). The motivation for this is to be compatible with multiple different image scenarios (p. 1, section 0009). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Peng and Buchner to combine coefficients for different filtering functions in order to be compatible with multiple different image scenarios as taught by Jiang.

As to claim 3, Peng discloses wherein the texture filtering unit is configured to perform a filtering operation involving texture values input over N clock cycles, where N>1, and wherein the addition unit is arranged: 
in a first clock cycle of the N clock cycles, to add together outputs from each of the multipliers (fig. 6b; p. 7, section 0060; the accumulator adds the output from the first multiplier in the first pass/clock cycle);  
in each of a second clock cycle to a Nth clock cycle of the N clock cycles, to add together outputs from each of the multipliers and a result of the addition from an immediately previous one of the N clock cycles (fig. 6b; p. 7, section 0060; the accumulator adds the output from the first multiplier to the existing result in the next pass/clock cycle);  
and to output a result of the addition in the Nth clock cycle of the N clock cycles (fig. 6b; p. 7, section 0060; after this has been performed 4 times, for 4 texture values, the filtered value is output). 

As to claim 4, Peng discloses wherein the texture filtering unit is configured to perform a filtering operation involving texture values input over N clock cycles for each of a plurality of streams of texture values (p. 3-4, section 0042; p. 4-5, section 0047; the method is performed for each pixel; each set of values can be seen as a different stream), where N>1, and wherein the addition unit is arranged, for each of the streams of texture values: 
in a first clock cycle of the N clock cycles for the stream of texture values, to add together outputs from each of the multipliers (fig. 6b; p. 7, section 0060; the accumulator adds the output from the first multiplier in the first pass/clock cycle);  
in each of a second clock cycle to a Nth clock cycle of the N clock cycles for the stream of texture values, to add together outputs from each of the multipliers and a result of the addition from an immediately previous one of the N clock cycles for the stream of texture values (fig. 6b; p. 7, section 0060; the accumulator adds the output from the first multiplier to the existing result in the next pass/clock cycle);  
and to output a result of the addition in the Nth clock cycle of the N clock cycles for the stream of texture values (fig. 6b; p. 7, section 0060; after this has been performed 4 times, for 4 texture values, the filtered value is output). 

As to claim 8, Peng discloses wherein the inputs receive i texture values per clock cycle, the texture filtering unit comprises i multipliers (fig. 10a; p. 10, section 0080; for example, there are 2 texture values received at the same time on the top portion of the apparatus, and two multipliers to combine them with coefficients) and the coefficient merging logic block comprises a further i multipliers (fig. 6b; 2 multipliers are also included here). 

As to claim 9, see the rejection to claim 1.

As to claim 11, see the rejection to claim 3.

As to claim 12, see the rejection to claim 4.

As to claim 16, Peng discloses a graphics processing unit comprising a texture filtering unit as set forth in claim 1 (p. 4, section 0043).

As to claim 17, see the rejection to claim 16.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Buchner and Jiang and further in view of Boswell (U.S. Publication 2018/0321938).

As to claim 2, Peng discloses wherein the fixed-point significand of each input texture value is input to the corresponding multiplier (fig. 6b, see multiplier under element 623; p. 1, section 0002; the one multiplier operates on each input texture value to multiply the value, which would inherently include a significand since it begins in floating-point representation, by the composited coefficient). 
Buchner discloses wherein each input texture value comprises a sign bit, a plurality of exponent bits and a plurality of mantissa bits (p. 2-3, section 0031), the texture filtering unit further comprising a shifting logic block for each input texture value  (fig. 3, element 330),
wherein the format conversion logic is configured to divide each input texture value into a fixed-point significand and an exponent (fig. 3), and the second portion exponent of each input texture value is input to the corresponding shifting logic block (fig. 3, element 330),
wherein the fixed-point significand of each input texture value comprises the sign bit and mantissa bits and the exponent of each input texture value comprises the exponent bits (fig. 3; p. 3, section 0032; the sign and mantissa are converted to an unsigned two’s compliment value, which is the significand, while the exponent value is separate)
and wherein each shifting logic block is arranged to shift the output from a multiplier by an amount equal to the input exponent of a texture value (fig. 3, elements 330 and 340; p. 3, section 0032) and to output the shifted output from the multiplier to the addition unit (fig. 4, element 410; the interpolator multiplies and adds the shifted output).
The shift in Buchner is a right shift, but a similar process can also be performed using a left shift, as taught by Boswell (p. 13, section 0114), for the purpose of matching exponents. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Peng, Buchner, and Jiang to left shift in order to match exponents as taught by Boswell.

As to claim 10, see the rejection to claim 2.

Claims 5-7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Buchner and Jiang and further in view of Leather (U.S. Publication 2005/0237337).

As to claim 5, Peng does not disclose, but Leather does disclose wherein the plurality of streams of texture values are interleaved such that in adjacent clock cycles, texture values are input from different streams of texture values (p. 7, section 0126; the invention looks for unused cycles between used cycles in a stream to insert the interleaved values from another stream). The motivation for this is to allow efficient processing of any number of logical direct and/or indirect texture mapping stages from a smaller number of hardware texture processing units while preserving a fine granularity in the overall data processing flow (p. 1-2, section 0009). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Peng, Buchner, and Jiang to interleave streams of texture values in adjacent clock cycles in order to increase processing efficiency as taught by Leather.

As to claim 6, Peng does not disclose, but Leather does disclose a texture filtering unit further comprising a mode and interleaving counter logic block arranged to control operation of the addition unit (p. 16, section 0251; p. 16, section 0254-p. 17, section 0262; the hardware circuitry that reads the control registers and switches modes based on the interleaving properties reads on the logic block; control over the pipeline operations, including an adder for filtering texture, is performed). Motivation for the combination of references is given in the rejection to claim 5.
 
As to claim 7, Leather discloses wherein the mode and interleaving counter logic block comprises a counter arranged to count the N clock cycles and trigger the output of a result by the addition unit in the Nth clock cycle of the N clock cycles (p. 8, section 0131; p. 15, section 0240; p. 16, section 0251; p. 16, section 0254; different operations, including addition and output are performed based on options being set; this would require a counter to determine when to do the particular operations).

As to claim 13, see the rejection to claim 5.

As to claim 14, see the rejection to claim 7.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Buchner and Jiang and further in view of Dutton (U.S. Patent 2012/0200582)

As to claim 15, see the rejection to claim 1. Further, Dutton discloses a texture filtering unit (fig. 7) and a non-transitory computer readable storage medium having stored thereon a computer readable description of an integrated circuit that describes a texture filtering unit; a layout processing system configured to process the integrated circuit description so as to generate a circuit layout description of an integrated circuit embodying the texture filtering unit; and an integrated circuit generation system configured to manufacture the graphics processing unit or texture filtering unit according to the circuit layout description (fig. 12; p, 12, sections 0131-p. 13, section 0138; the design is stored, processed, and manufactured). The motivation for this is to generate a logically, structurally, mechanically, or otherwise functionally equivalent representation of hardware components, circuits, devices, or systems. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Peng, Buchner, and Jiang to store and generate a circuit layout and manufacture it in order to generate a logically, structurally, mechanically, or otherwise functionally equivalent representation of hardware components, circuits, devices, or systems as taught by Dutton.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Buchner and Jiang and further in view of Xu (U.S. Publication 2007/0008333).

As to claim 18, Peng does not disclose, but Xu discloses wherein the texture filtering unit is arranged to perform texture filtering using any combination of two or more of: volumetric, anisotropic and trilinear texture filtering methods (fig. 13; fig. 14; p. 6-7, sections 0066-0067; the filtering unit performs texture filtering using trilinear and anisotropic methods; filtering is done by combining coefficients for different types of filtering, including bilinear and trilinear filtering). The motivation for this is to be able to filter data in parallel if a single pixel is being calculated (p. 7, section 0067). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Peng, Buchner, and Jiang to perform texture filtering using any combination of two or more of: volumetric, anisotropic and trilinear texture filtering methods in order to be able to filter data in parallel if a single pixel is being calculated as taught by Xu.

As to claim 19, see the rejection to claim 18.

(2) Response to Argument

A. Appellant argues that Jiang fails to disclose a plurality of filter coefficients each relating to a plurality of different texture filtering methods comprising different filtering functions, or generating a single composite filter coefficient for each input texture value from the plurality of filter coefficients wherein the single composite filter coefficient is calculated independent of the input texture value.

Appellant states that the specification explains what is meant by different texture filtering methods and functions, in that texture filtering unit can perform any combination of volumetric, anisotropic and trilinear filtering, with coefficients vfrac, afrac, and tfrac being coefficients for volumetric filtering, anisotropic filtering and trilinear filtering. Examiner notes that the specification also explains that these are “examples” of what can be performed (see appellant’s specification at p. 6, lines 21-31), and no specific definition of “different texture filtering methods” or “different filtering functions” is recited. Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further notes that even if p. 6, lines 21-31 of the specification were read into the claims, the function performed by the texture filtering unit is extremely broadly recited in this portion of the specification (the texture filtering unit is arranged to perform “any weighted sum of a set of floating-point texture value inputs”) and the claim terms “different texture filtering methods” and “different filtering functions” in appellant’s independent claims would in no way be limited to volumetric filtering, anisotropic filtering and trilinear filtering. 
	Appellant argues that Jiang relates to image filtering based on structural information and provides filters in this spatial aspect, which is not a texture filtering. Examiner notes that the image filtering performed by Jiang can include texture data, as it is explicitly stated that the filter performs better in preserving textures (p. 4, section 0046 of Jiang). Since the filtering in the Jiang reference is operating on data that includes texture, it would appear such filters would fit a broadest reasonable interpretation of the claim term “texture filtering methods”. As noted above, there is no definition for “texture filtering methods” in appellant’s specification that would appear to exclude such an interpretation.
	Appellant argues that an input image is fed to the two coefficient calculators in Jiang, and thus Jiang discloses filtering coefficients that are dependent on texture input. 
Appellant further argues that the limitation of generating a single composite filter coefficient for each input texture value from the plurality of filter coefficients wherein the single composite filter coefficient is calculated independent of the input texture value is not taught by Jiang. Examiner notes that these limitations being argued by appellant are not discussed as being taught by Jiang in the Final Rejection. Rather, it is Peng that is cited as teaching these limitations. In response to appellant’s argument against the references individually, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

B. Appellant argues that the rejection based on alleged obviousness is improper because the proposed combination is not adequately explained and does not result in any modification of Peng.

Appellant states that whether or not Jiang discloses different filtering functions has no bearing on and does not alter the fact that Peng's horizontal and vertical filter coefficients are not different filtering functions. However, examiner has not stated that the filter coefficients of Peng are different filtering functions. Rather, what was stated was that Peng teaches coefficients relating to a plurality of different texture filtering methods (see p. 7 of Final Rejection), one method being horizontal filtering and another method being vertical filtering. Specifically, fig. 3 and section 0045 of Peng have been cited to show a separable filter with separate horizontal and vertical filter coefficients for horizontal and vertical filtering, respectively. Previously cited fig. 6b and section 0060 of Peng show the combination of horizontal filtering coefficients H0-H3 with vertical filtering coefficients V0-V3 into single composite filter coefficients which combine the coefficients for both horizontal and vertical filtering methods. Looking at fig. 6b, for example, the texture value that would have horizontal and vertical coefficients H0 and V0 applied to it instead has single composite coefficient HV0 applied to it.
Appellant states that in Peng there are no coefficients for different filtering functions to be combined, the rejection has not identified any such other coefficients, and what is proposed to be modified in Peng in order to arrive at the claimed invention remains unknown and unexplained. Examiner notes that the Final Rejection explicitly stated that Peng contains coefficients from a horizontal filter and a vertical filter, which read on different filtering methods. These coefficients are clearly identified in the rejection. The rejection recognizes that Peng does not go as far as to say that the horizontal and vertical filtering methods are different functions. For example, the horizontal and vertical filtering methods in Peng could be implementing the same functions. It is clearly stated that Peng does not disclose, but Jiang does disclose wherein the different texture filtering methods comprise different filtering functions (see p. 7 of Final Rejection). In other words, what is modified in Peng are the teachings of different horizontal and vertical filtering methods with combinable coefficients. The Jiang reference is used to show that coefficients, such as those in Peng, can be combined for different functions, and not just different directional methods, as is shown in Peng.

C. Appellant argues that Peng further fails to disclose at least: i) a coefficient merging logic block arranged to generate a single composite filter coefficient for each input texture value from the plurality of filter coefficients; ii) one multiplier for each input texture value, wherein each multiplier is arranged to multiply the significand of one of the input texture values by its corresponding single composite filter coefficient; and iii) an addition unit arranged to add together outputs from each of the multipliers.

Appellant states that, in a first mode of Peng, the logic circuitry performs bilinear interpolation over a group of neighboring texel values based on coefficients indicative of a fractional texture address, and in a second mode, the logic circuitry performs a weighted averaging over the group of neighboring texel values based on the coefficients, and that this is not the same as providing a single composite coefficient, wherein the coefficients relate to a plurality of different texture filtering methods. Examiner notes that the combination of two modes is not what is being cited for the teaching of a single composite coefficient. Rather, as explained above in section B of the Answer, and in the rejection, coefficients for a particular location from a horizontal filter and a vertical filter, which read on different filtering methods, are combined into a single composite coefficient to read on this limitation. 
Appellant states that the coefficients shown in Fig. 6b of Peng relate to the same filtering method, that there is no basis for a suggestion that there are separate horizontal and vertical filters. However, Peng explicitly states that a separable filter mode exists, with two footprints and two different sets of coefficients (section 0055: “the
footprint is defined as the product of two footprints in 1D space. The filter shape identifier may then be indicative of a 1D width vector associated with a first 1D footprint, and a 1D height vector associated with a second 1D footprint”; section 0056: “two filter coefficients HA.x, VB,y are employed in the separable filter mode”). It is not seen how two structures with different footprints with their own coefficients, that are explicitly disclosed as “separable”, do not read on separate filters. Certainly, the Peng invention performs a combination of the filter coefficients, but this does not mean the filters fail to exist separately as well.
Appellant states that each of the non-separable and separable filter modes implements a single function F. Examiner recognizes that Peng does not explicitly teach different functions implemented by horizontal and vertical filters- this is why the Jiang reference has been brought in to the rejection to teach different functions. Rather, the rejection states that the coefficients comprise “coefficients relating to a plurality of different texture filtering methods” (emphasis added) and that the horizontal and vertical filters described in Peng read on different filtering methods.
Appellant states that the horizontal and vertical coefficients in Peng are indicative of a weighting associated with the texel values used within the same filtering method, not different texture filtering methods, noting that the number of these coefficient values are defined by the footprint width w or height h. Examiner does not disagree that the number of coefficient values are defined by footprint width w or height h, but it is unclear how this supports appellant’s conclusion that the horizontal and vertical filtering cannot read on different methods. Specifically, it is not seen how a separable filter footprint with a set of coefficients that filters in one direction would not be a different filtering method than a second separable filter footprint with a set of coefficients that filters in a second direction. Appellant states that just because the coefficients used in the filter refer to operating in different directions, this does not mean that these coefficients relate to different filtering methods, especially when Peng teaches how to flexibly apply a single filter function that represents a single filtering method. Examiner notes that this could be the case if the filter were only described as non-separable, but in the instant case, the filter is explicitly described as separable, with a one-dimensional horizontal footprint that has a particular number of coefficients for texels, and a second one-dimensional vertical footprint that has another particular number of coefficients for texels (see section 0055 of Peng).
Appellant’s Appeal Brief does not appear to specifically address the claim limitations of one multiplier for each input texture value, wherein each multiplier is arranged to multiply the significand of one of the input texture values by its corresponding single composite filter coefficient, and an addition unit arranged to add together outputs from each of the multipliers. Thus, it appears that appellant is taking the position that these limitations are not taught by Peng because Peng allegedly fails to teach “the plurality of filter coefficients” as defined in the independent claims. Examiner’s response to appellant’s arguments regarding Peng’s teaching of “the plurality of filter coefficients” can be found in the paragraph above.

D. Appellant argues that Peng does not disclose a coefficient merging logic block arranged to generate a single composite filter coefficient for each input texture value from the plurality of filter coefficients wherein the single composite filter coefficient is calculated independent of the input texture value or a plurality of inputs arranged to receive at least two texture values each clock cycle.

As to Peng allegedly not disclosing a coefficient merging logic block arranged to generate a single composite filter coefficient for each input texture value from the plurality of filter coefficients wherein the single composite filter coefficient is calculated independent of the input texture value, appellant does not argue specifically as to why this is the case, instead simply stating that Peng does not disclose the limitation “as discussed above”. Since no arguments in the Appeal Brief specifically address a coefficient merging logic block, a single composite filter coefficient for each input texture value, or a single composite filter coefficient calculated independent of the input texture value, it appears that appellant is taking the position that this limitation is not taught by Peng because Peng allegedly fails to teach “the plurality of filter coefficients” as defined in the independent claims. Examiner’s response to appellant’s arguments regarding Peng’s teaching of the plurality of filter coefficients, wherein the coefficients relate to a plurality of different texture filtering methods, can be found in section C above.
As to Peng allegedly not disclosing a plurality of inputs arranged to receive at least two texture values each clock cycle, appellant does not argue specifically as to why this is the case, instead simply stating that Peng does not disclose the limitation “as discussed above”. However, any explanation of how the teachings of Peng differ from a plurality of inputs arranged to receive at least two texture values each clock cycle does not appear to exist in the Appeal Brief filed by appellant. Appellant's arguments with respect to this limitation amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

E. Appellant argues that the disclosure of Buchner is also deficient in teaching i) a plurality of inputs arranged to receive at least two texture values each clock cycle and a plurality of filter coefficients, the plurality of filter coefficients comprising coefficients relating to a plurality of different texture filtering methods; ii) a coefficient merging logic block arranged to generate a single composite filter coefficient for each input texture value from the plurality of filter coefficients; iii) one multiplier for each input texture value, wherein each multiplier is arranged to multiply the significand of one of the input texture values by its corresponding single composite filter coefficient; and iv) an addition unit arranged to add together outputs from each of the multipliers.

Examiner notes that appellant has not argued anything specific about how Buchner is used in the claim rejections. The Buchner reference has not been cited to teach i) a plurality of inputs arranged to receive at least two texture values each clock cycle and a plurality of filter coefficients, the plurality of filter coefficients comprising coefficients relating to a plurality of different texture filtering methods; ii) a coefficient merging logic block arranged to generate a single composite filter coefficient for each input texture value from the plurality of filter coefficients; iii) one multiplier for each input texture value, wherein each multiplier is arranged to multiply the significand of one of the input texture values by its corresponding single composite filter coefficient; or iv) an addition unit arranged to add together outputs from each of the multipliers. Rather, as the rejection to claim 1 makes clear, the Buchner reference has been cited to teach format conversion logic arranged to convert the input texture values from floating-point format to a fixed-point significand and an exponent, hardware logic arranged to convert an output from the addition unit from fixed-point format to floating-point format, and an output arranged to output the converted output from the addition unit. Appellant’s arguments with regard to Buchner are not relevant to the limitations the reference is actually cited as teaching in the rejection to claim 1.

F. Appellant argues that the Boswell, Leather, Dutton, and Xu references do not remedy the deficiency in the proposed combination of Peng, Jiang, and Buchner.

Examiner notes that appellant has not argued anything specific about how Boswell, Leather, Dutton, and Xu have been used in the claim rejections. Appellant’s arguments regarding the alleged deficiencies in the combination of Peng, Jiang, and Buchner have been treated in sections A-E above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AARON M RICHER/Primary Examiner, Art Unit 2612
                                                                                                                                                                                                        Conferees:
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612       


/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.